Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ( the “Agreement”) is deemed effective this 8th day of
January, 2003, by and between INLAND NORTHWEST BANK, a Washington-state
chartered commercial bank (“Bank”) and RANDALL L. FEWEL (“Employee”).

Section 1. Employment.

1.1 Subject to the terms and conditions set forth in this Agreement, Bank
employs Employee and Employee agrees to render Employee’s exclusive services to
Bank during the Employment Term, as defined in Section 3.1 Employment Term
(“Employment Term”) as the President and Chief Executive Officer of the Bank or
in such other executive position with the same level of compensation and
benefits as the Board of Directors of the Bank may direct.

1.2 Employee accepts employment and agrees to devote his full business and
professional time and energy to Bank, and to perform his duties and
responsibilities in an efficient, trustworthy and businesslike manner. Employee
shall not render services of a business, professional or commercial nature to
any other person, firm or corporation, whether for compensation or otherwise,
without the written approval of the Bank.

Section 2. Compensation.

2.1 Fixed Salary. During the Employment Term the Employee shall receive
compensation (the “Fixed Salary”) payable in equal monthly installments at the
annual rate of $136,475. Any changes in the Fixed Salary shall be determined by
the Board of Directors of the Bank and shall be effective for the twelve month
period beginning on the first day of January each year. In no event shall the
Fixed Salary for any twelve-month period be less than the Fixed Salary during
the preceding twelve-month period.

2.2 Incentive Programs. In addition to the Fixed Salary provided in Section 2.1
Fixed Salary, Bank may pay to Employee from time to time such bonus or other
incentive compensation, in cash or other forms, as the Board of Directors of the
Bank in its judgment may determine; the Employee shall be eligible to
participate in incentive programs for senior management.

2.3 Expenses. Bank shall reimburse Employee for all reasonable business expenses
incurred by Employee in the course of the performance of his duties that are
consistent with the policies and procedures of Bank as in effect from time to
time. Employee shall submit expense reports with substantiating vouchers as Bank
shall reasonably require; payment of such expenses shall require approval by
another designated officer of Bank.

 

1



--------------------------------------------------------------------------------

2.4 Vacation. Employee shall be entitled to four (4) weeks paid vacation per
year worked during the Employment Term as well as holiday pay for those holidays
recognized by the Federal Reserve Bank and the State of Washington. Vacation
time remaining unused at the end of each year of the Employment Term shall not
accrue.

2.5 Other Benefits. Employee shall be eligible to be a full participant in any
pension plan, profit sharing plan, group life, disability, health or other
insurance plan, vision medical plan, dental plan, incentive stock option plan
and any other employee benefit plan or arrangement provided to executive
officers of Bank at Bank’s expense.

Section 3. Term and Termination.

3.1 Employment Term. The Employment Term shall commence on the date of this
Agreement and shall not have a fixed period of duration. The Bank has the right,
however, at any time to notify the Employee, in writing, that the Bank will
establish an employment term of twelve (12) months to commence no earlier than
the day following date of receipt of the notice by the Employee. The notice may
be given without a determination of cause and does not constitute a termination
of this Agreement. The Fixed Salary for the Employee, as then in effect, shall
continue without change during the twelve-month period unless adjusted by the
Directors in accordance with Section 2.1 Fixed Salary. The Employment Term, as
used in other sections of this Agreement, shall be either the Employee’s
continuous employment or the twelve month period set forth in the notice. If the
Employee resigns during the twelve month period set forth in the notice, then
the provisions of Section 3.2 Termination at Will shall apply for the remainder
of the twelve month period.

3.2 Termination at Will. If the Bank, through action taken by its Board of
Directors, has determined that the Employee shall not continue his employment
with the Bank in any capacity, then the Employee will be notified of his
termination in the notice referred to in Section 3.1 Employment Term. No cause
for such termination shall be required. If this Agreement has been terminated in
this manner, then the Employee shall receive a Severance Payment in an amount
equal to his then existing, annual Fixed Salary payable in twelve (12) equal
monthly installments. The Bank also will continue existing medical benefits or
programs for a period of one year unless such benefits or programs are
terminated or allowed to lapse for all participants. Employee also shall receive
any payments or benefits which have accrued or to which employee may be entitled
as of the date of termination, including bonus and other incentive plans in
which employee was participating. The Employee shall not be entitled to any
other rights and benefits set forth in this Agreement.

3.3 Termination for Illness and Incapacity. Employee shall receive full

 

2



--------------------------------------------------------------------------------

compensation during any period of illness, disability or incapacity during the
Employment Term. Bank may terminate the Employment Term as provided in
Section 3.2 Termination at Will in the event Employee suffers an illness or
incapacity of such character as to substantially disable him from performing his
duties for a period of more than ninety (90) consecutive days or one hundred
eighty (180) days in the aggregate in any twelve-month period.

Any payments pursuant to a salary continuation or disability insurance plan of
Bank shall be deducted from any compensation paid to Employee under this
Agreement during the period of his illness, disability or incapacity, but such
deductions shall only be made with respect to payments in the corresponding
periods for which compensation is paid to Employee pursuant to this Agreement.
Nothing contained in this Agreement shall limit or abrogate any insurance or
other benefits available to Employee under any present or future salary
continuation or disability insurance plans of Bank.

3.4 Termination Upon Employee’s Death. If Employee dies during the Employment
Term, Bank shall pay to the estate of Employee the compensation (including a pro
rata portion of all incentive compensation to which Employee may be entitled)
which would otherwise accrue or be available to Employee up to the end of the
month in which his death occurred. Nothing contained in this Agreement shall
limit or abrogate any insurance or other benefits available to the Employee.

3.5 Other Terminations. This Agreement also may be terminated as follows:

(i) By Employee upon written notice delivered by Employee to Bank;

(ii) As Bank and Employee shall mutually agree in writing; or

(iii) For Cause, upon written notice from Bank to Employee setting forth the
“cause” for termination. “Cause” as used in this agreement shall mean any one or
more of the following:

(a) Disobedience of orders or directives of the Board of Directors of the Bank,
clearly given, in accordance with the terms of this Agreement, or interference
with the performance by other employees of Bank of their duties pursuant to such
orders or directives, if such disobedience or interference shall be either
(i) of such a nature that no reasonable doubt can exist as to its material
adverse effect on Bank, or (ii) continued after specific instructions to stop
shall have been given by the Board of Directors of the Bank; or

(b) Material acts of dishonesty related to the business of Bank or its
relationships with employees, suppliers, contractors, customers or those with
whom Bank does business; or

(c) Refusal or failure to furnish significant information concerning Bank
business as clearly and reasonably requested by or under the authority of the
Board of Directors of the Bank or material falsification of such information; or

 

3



--------------------------------------------------------------------------------

(d) Any other action or course of conduct which has or reasonably will have an
adverse effect on Bank or its business or financial position, if such action or
course of conduct shall be either (i) of such a nature that no reasonable doubt
can exist as to its material adverse effect on Bank, or (ii) continued after
specific instructions to stop shall have been given by or under the specific
authority of the Board of Directors of the Bank; or

(e) Conviction in a court of the United States or of any state of a felony or
serious crime involving acts of Employee constituting fraud, moral turpitude,
intentional dishonesty or similar conduct.

3.6 Termination by Employee or for Cause. In the event this Agreement is
terminated by voluntary resignation of the Employee (excluding Employee’s
voluntary termination following notice from Bank as set forth in Section 3.1
Employment Term) or For Cause, the pay and other benefits described in
Section 3.2 Termination at Will will not be provided. If Employee resigns
because the Bank has eliminated Employee’s position and replaced the Employee
with another person in that position or has assigned Employee to another
position that does not have equivalent duties and responsibilities, the Employee
will receive the Severance Payment and benefits provided in Section 3.2
Termination at Will for the remainder of the Employment Term, subject to the
obligations of the Employee set forth in Sections 5 Obligations of Employee upon
Termination and 8 Covenant Not to Compete.

3.7 Termination of Obligations. Upon the termination of this Agreement as
provided above, all obligations of either Bank (except as herein expressly
provided) or Employee for future performance arising out of this Agreement or
the employment relationship shall terminate; provided, however, that the
provisions of Sections 5 Obligations of Employee upon Termination, 6
Nondisclosure, 7 Services Unique, 8 Covenant Not to Compete, and 9 Remedies
shall not be affected by termination of this Agreement.

Section 4 Provisions Regarding Change of Control. The following provisions shall
be effective as of and after the date on which a Change of Control, as defined
in Section 4.1 Change of Control, occurs:

4.1 Change of Control. For the purposes of this Section 4, a “Change of Control”
is any event which would be required to be reported as a change in control in
response to Item 6(e) of Schedule 14A of Regulation 14a promulgated under the
Securities Exchange Act of 1934, as amended (“Exchange Act”), provided that,
without limitation, such a change in control shall be deemed to have occurred if
(i) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Bank and any new
director whose election by the Board of Directors or nomination for election by
the Bank’s shareholder was approved by a vote of at least two-thirds ( 2/3) of
the directors then still in office who either

 

4



--------------------------------------------------------------------------------

were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof; (ii) the shareholders of Northwest Bancorporation, Inc. (the
parent company of the Bank) approve a merger or consolidation of the Bank with
any other financial institution, other than a merger or consolidation of the
Bank which would result in the voting securities of the Bank outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the total voting power represented by the voting
securities of the Bank or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) the shareholder of the Bank approves a
plan of complete liquidation of the Bank or an agreement for the sale or
disposition by the Bank of all or substantially all of the Bank’s assets.

4.2 Change of Control Date. The Change of Control Date shall mean:

(i) The date on which the Employee and the Bank agree that the Change of Control
has occurred; or

(ii) The date on which a transaction of the type referred to in Section 4.1 has
been completed, either as of a date fixed by the parties to the transaction or
on the filing date for articles of merger or similar documents filed with the
State of Washington or a bank regulatory agency, if the filing date for such
documents is set by law as the Effective Date for the transaction.

4.3 Severance Payment. If Employee is terminated for reasons other than cause
during a thirty-six (36) month period following the Change of Control Date (the
“Severance Period”), Employee will be entitled to a Severance Payment in an
amount equal to the monthly installment of his Fixed Salary established by
Section 2.1, as in effect on the Change of Control Date, times the number of
months remaining in the Severance Period, payable in equal monthly installments
for the remaining months of the Severance Period, commencing with the first day
of the month following the date of Employee’s termination. Employee shall not be
required to mitigate the amount of any payments provided for in Section 4 by
seeking other employment. If, however, the Employee obtains other employment
after receiving twelve monthly installments, the remaining monthly payments
shall be reduced by fifty percent (50%) of any payments or compensation received
by Employee and/or accrued to his benefit as the result of earned income arising
from part or full-time employment with another employer or part or full-time
self-employment. Such employment otherwise shall not abrogate or limit monthly
severance payments. Voluntary termination by Employee as of the Change of
Control Date or at any time during the Severance Period shall not affect the
Employee’s right to receive the Severance Payment. Employee shall not
participate in any health insurance program or receive any medical benefits from
the Bank or its successor after the Employee’s termination date, except as
required

 

5



--------------------------------------------------------------------------------

by law. A material breach of the provisions of Sections 6 Nondisclosure, 7
Services Unique and 8 Covenant Not to Compete of this Agreement by Employee
shall terminate Bank’s obligation to make the Severance Payment from and after
the date of such breach.

4.4 Limitation on Payments. In no event shall the present value of all payments
to Employee which constitute “parachute payments” (within the meaning of
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended, (the
“Code”), without regard to clause A(ii) thereof, when aggregated with any other
payments to Employee which constitute parachute payments, exceed 299% of the
Employee’s “base amount” (within the meaning of Section 280G(b)(3)(A));
provided, however, that if, under then prevailing law (including but not limited
to Internal Revenue Service rules and regulations), all or any portion of the
aggregate of such “parachute payments” represents amounts generally considered
to be reasonable compensation for services actually rendered and if the present
value of all such reasonable compensation exceeds 299% of the Employee’s “base
amount”, then the Employee shall nevertheless be entitled to receive an amount
equal to the present value of all such “parachute payments” hereunder which
represent such reasonable compensation. For purposes of this Paragraph 4.6, the
“present value” of any payment shall be determined in accordance with
Section 280G(d)(4) of the Code. If the “present value” of such aggregate
parachute payments exceeds the limitation of this Section, payment shall be
reduced to the extent necessary to satisfy the limitation. The reduction shall
be effected by reducing the amount of any payment receivable by the Employee.

Section 5 Obligations of Employee upon Termination.

5.1 Employee shall not be required to mitigate the amount of any payments
provided for in Sections 3.2 Termination at Will or 3.6 Termination by Employee
or for Cause by seeking other employment; provided, however, that the amount of
any payments or other benefits provided for in Section 3.2 Termination at Will
shall be reduced by any corresponding payments or other benefits received by
Employee and/or accrued to the benefit of Employee in respect of the remainder
of the Employment Term as the result of earned income arising from part or
full-time employment by another employer or part or full-time self-employment
(“Successor Employer”) after the Termination Date. Employment by a Successor
Employer shall not abrogate, but shall only result in deduction of amounts
received from the Successor Employer in the corresponding or subsequent periods.
If Employee and/or a Successor Employer fail to provide complete and accurate
statements of Employee’s compensation and benefits provided by Successor
Employer, all payments and benefits provided for in Section 3.2 shall cease.

5.2 A material breach of the provisions of Sections 6 Nondisclosure, 7 Services
Unique and 8 Covenant Not to Compete of this Agreement by Employee shall
terminate Bank’s obligation to make any payments pursuant to Section 3.2
Termination at Will from and after the date of such breach.

 

6



--------------------------------------------------------------------------------

Section 6. Nondisclosure. Employee acknowledges that Bank’s financial affairs,
contractual arrangements, marketing strategies, business development plans, and
other internal information, plans and policies are valuable, special, and unique
assets of Bank. Employee agrees that (i) during and after the Employment Term he
will not intentionally disclose any such information outside Bank at any time
without the express prior written consent of Bank and (ii) that upon a
termination of his employment with Bank he shall return all confidential
information which shall be in his possession. Bank’s obligations under this
Agreement are expressly conditioned upon compliance by Employee with these
obligations.

Section 7. Services Unique. Employee acknowledges that the services to be
rendered by him under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law. It being understood and agreed that a breach by Employee of the
provisions of this Agreement will cause Bank irreparable injury and damage,
Employee expressly agrees that Bank shall be entitled to seek injunctive or
other equitable relief to prevent or curtail any breach of this Agreement by
Employee. Resort to such equitable relief however, shall not be construed as a
waiver of any other rights or remedies which Bank may have for damages or
otherwise.

Section 8. Covenant Not to Compete. Employee agrees that during (i) the
Employment Term, or (ii) during such time as the employee is receiving the
Severance Payment provided by either Section 3.2 Termination at Will or
Section 4 Provisions Regarding Change of Control, and without the prior written
consent of the Board of Directors of the Bank, he will not, directly or
indirectly, as principal, agent, officer, director, employee, consultant or
otherwise, alone or in association with any other person, firm, corporation or
other business organization, carry on or be engaged in, concerned, or take part
in, or render services to any firm, corporation, or other business organization
which is in direct competition with the Bank or its successor, in a business
area within a radius of 150 miles from any banking facility of the Bank.

Section 9. Remedies. Bank and Employee will pursue their respective remedies
under this Agreement as mutually agreed or in a court of law. Without intending
to limit the remedies available to Bank in a court, Employee further agrees that
damages at law will be an insufficient remedy for Bank if Employee violates the
terms of this Agreement and that Bank may apply for

 

7



--------------------------------------------------------------------------------

injunctive relief in any court of competent jurisdiction to restrain the breach
or the threat of breach of or otherwise to specifically enforce any of the
covenants of this Agreement. In the event of any action arising out of this
Agreement, the prevailing party shall be entitled to court costs and expenses,
including such reasonable attorneys’ fees as the court may fix.

Section 10. Indemnification. The Board of Directors of the Bank shall authorize
the payment of expenses, including attorneys’ fees and costs, incurred by, or
satisfy a judgment or fine rendered or levied against Employee or his estate,
executor, administrator, heirs or devisees in an action brought by a third party
against Employee (whether or not Bank is joined as a party defendant) to impose
a liability or penalty on Employee for any act or omission alleged against
Employee while employed by Bank, and shall reimburse Employee for amounts paid
and expenses reasonably incurred, including attorneys’ fees and costs, in
settling any such action or threatened action to the full extent authorized by
the Articles of Incorporation and the laws of the State of Washington; provided,
the Board of Directors determines in good faith that Employee was not grossly
negligent and was acting within the scope of his authority.

Section 11. Waiver. The waiver by Bank or Employee of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.

Section 12. Entire Agreement: Successors and Assigns. No Right or Remedy
Conferred on Others.

This Agreement replaces and supercedes all prior employment agreements or
arrangements of any type between the Bank and the Employee, and it embodies the
entire representation, warranties, and agreements in relation to the subject
matter of this Agreement. No representations, warranties, covenants,
understandings, or agreements otherwise exist between the parties except as
expressly set forth. This Agreement is binding upon the parties and their
respective successors, assigns, heirs, and personal representatives. Except as
specifically provided herein, neither of the parties may make any assignment of
this Agreement or any interest therein, by operation of law or otherwise,
without the prior written consent of the other party; provided, however, Bank
may assign this Agreement or any interest therein, by operation of law or
otherwise, to (a) any successor to all or substantially all of its respective
assets and business by dissolution, merger, consolidation, transfer of assets,
or otherwise, or (b) any direct or indirect subsidiary of the Bank or of any
such successor referred to in (a) hereof. Any assignment by Bank shall not
release Bank’s obligations.

Nothing expressed or implied in this Agreement is intended or shall be construed
to confer upon or give to any person, firm or corporation, other than the
parties and their respective

 

8



--------------------------------------------------------------------------------

successors, permitted assigns, heirs or personal representatives, any rights or
remedies under or by reason of this Agreement. This Agreement may not be amended
or terminated orally but only as expressly provided or by an instrument in
writing duly executed by the parties.

Section 13. Representations and Warranties. Employee hereby represents and
warrants that Employee has the right to enter into this Agreement and to render
to Bank the required services of Employee as provided. Employee is not subject
to any obligation which will or might prevent or interfere with the performance
and observance by Employee of all of the covenants, conditions and agreements to
be performed and observed by Employee. Employee has not made, nor will he make,
any commitment or agreement which will or might prevent or interfere with the
complete rendition of Employee’s services.

Bank hereby represents and warrants that it is a banking corporation duly
organized and in good standing under the laws of the state of Washington. The
Board of Directors has approved the employment arrangement described in this
Agreement and has duly authorized the execution and delivery of this Agreement
by its Chairman or by an authorized agent of Bank.

Section 14. Notice. Any notice or other communication required or permitted to
be given to the parties shall be deemed to have been given if delivered or if
mailed by certified or registered mail, return receipt requested, first class
postage prepaid, addressed as follows:

 

  (i) If to Employee:

Randall L. Fewel

1308 S. Westcliff Place, #22

Spokane, WA 99224

 

  (ii) If to the Bank:

Inland Northwest Bank

ATT: William E. Shelby, Chairman

West 421 Riverside Avenue

Spokane, WA 99201

Section 15. Interpretation and Construction.

Captions in this Agreement are for convenience only and shall not be considered
as a part of this Agreement or as in any way limiting or amplifying the terms
and provisions. This Agreement has been made in Washington and shall in all
respects be interpreted, construed, and governed by and in accordance with the
laws of the State of Washington. Washington courts shall have jurisdiction over
the parties and any action arising out of this Agreement. Venue of any action
arising out of this Agreement shall be in Spokane County, Washington.

 

9



--------------------------------------------------------------------------------

Section 16. Counterparts. More than one counterpart of this Agreement may be
executed by the parties, and each fully executed counterpart shall be deemed an
original.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date first above written.

 

EMPLOYEE     INLAND NORTHWEST BANK

/s/ Randall L. Fewel

    By:  

/s/ William E. Shelby

RANDALL L. FEWEL       William E. Shelby     Its:   Chairman

 

10